Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 19, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144956                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LAWRENCE GOODENOW,                                                                                      Brian K. Zahra,
          Petitioner-Appellee,                                                                                       Justices

  v                                                                SC: 144956
                                                                   COA: 301553
                                                                   Ingham CC: 09-001529-AA
  PUBLIC SCHOOL EMPLOYEES
  RETIREMENT BOARD and PUBLIC
  SCHOOL EMPLOYEES RETIREMENT
  SYSTEM,
            Respondents-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 19, 2012                  _________________________________________
           p0912                                                              Clerk